Case: 1:18-Cv-O7672 Document #: 1 Filed: 11/19/18 Page 1 of 11 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE N()RTHERN DISTRICT OF ILLINOIS

EA'STERN DIVISION
SCOTT DOLEMBA, )
on behalf of plaintiff and a class, )
‘ )
Plaintiff, )
)
vs. )
b )
AUTOMOBILE CLUB OF )
SOUTHERN `CALIFORNIA, )
a California Corporation, )
THE AMERICAN AUTOMOBILE )
ASSOCIATION (lNCORPORATED) )
And DOES l-lO, )
)
Defendants. )

COMPLAINT - CLASS ACTION
MATTERS COMMON TO MULTIPLE COUNTS
INTRODUCTION

l. Plaintiff Scott Dolemba brings this action against defendants Automobile Club of
Southern California, a California Corporation and The American Automobile Association
(lncorporated) to secure redress for the placement of robocalls to his cell phone, in violation of
the Telephone Consumer Protection Act, 47 U.S.C. 227 (“TCPA”), and the Illinois Consurner
Fraud Act, 815 ILCS 505/2 (“ICFA”).

JURISDICTION AND VENUE

2. This Court has jurisdiction under 28 U.S.C. §1331. Ml'ms v. Arrow Fz'nancial

Services, LLC, 132 S. Ct. 740, 751-53 (2012); Brz`ll v. Countrywz`de Home Loans, Inc., 427 F.3d

446 (7“1 Cir._2005). `

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 2 of 11 Page|D #:2

3. Personal jurisdiction exists under 735 ILCS 5/2-2()9, in that defendants:
a. Have committed tortious acts in lllinois by causing the transmission of

unlawful communications into the state.

b. Have transacted or done business in lllinois.
4. Venue in this District is proper for the same reason.
PARTIES
5. Plaintiff Scott Dolemba is an individual who resides in the Northern District of
lllinois.
6. Defendant Automobile Club of Southern California is a California corporation.

lts registered agent and office is Gail C. Louis, 3333 Fairview Road, A451, Costa Mesa,
California, 92626. It’s principal place of business is located at 2601 S Figueroa St, A451, Los
Angeles, California 90007.

7. Defendant The American Automobile Association, (lncorporated) is a
Connecticut corporation lts registered agent and office is C T Corporation System 208 South
LaSalle St, Suite 814, Chicago, lllinois, 60604.

8. The Automobile Club of Southern California is the Southern California affiliate
of the American Automobile Association, and the largest single member of the AAA.

9. Defendants Does l~lO are other persons responsible for the calls complained of.

w

lO. On November 5 , 2018, plaintiff Scott Dolemba received a telephone call on

his cell phone from 877-995-6478. (Exhibit A)

ll. Plaintiff Scott Dolemba answered the call when it came in but no voice came on

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 3 of 11 Page|D #:3

the line. This is a typical feature of an automated dialer system, it calls numbers when no one is
available to speak to the person called.

12. Plaintiff returned the call. His call was answered by an automated system with a

recorded or computer-generated message

l3. After business hours, calls to 877-995~6478 are answered by system with a
message stating that the caller had reached Automobile Club of Southern California and offering
to Satisfy his “insurance and membership needs”.

14. During business hours, calls to the 877-995-6478 numbers are answered by an
automated system with a message stating that the caller had reached “Triple A” and listing menu
options. The caller is invited to press l to purchase new insurance or a membership, or press 2 to
discuss an existing policy or other services.

15. The calls were made on behalf of both, and the system making them are jointly
used by Defendants Automobile Club of Southern California and The American Automobile
Associates (Incorporated).

l6. ' Discovery may reveal additional unsolicited, automated telemarketing calls as
well.

17. Plaintiff has no prior relationship with defendants and had not authorized the
automated phone calls to his cell phone. Plaintiff did not furnish his cell phone number to
defendants

18. ' On information and belief, the calls were placed using an automated telephone
dialing system which had the capacity to produce or store and dial randomly or sequentially,

and/or used an artificial or pre-recorded voice message system.

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 4 of 11 Page|D #:4

l9. Defendants either negligently or willfully violated the rights of plaintiff and other
recipients in placing the calls.

20. Plaintiff suffered damages as a result of receipt of the calls in the law of lost time,
use of the cell phone and battery 'life and electricity. Furthermore, plaintiff’ s statutory right of
privacy was invaded.

21. Plaintiff is entitled to statutory damages

22. Defendants violated the TCPA even if their actions were only negligent

23. Defendants should be enjoined from committing similar violations in the future.

COUNT I - TCPA

24. Plaintiff incorporates paragraphs 1-23.

25. The TCPA provides, at 47 U.S.C. §227(b):

§ 227. Restrictions on use of telephone equipment

. . . (b) Restrictions on use of automated telephone equipment.

(1) Prohibitions. It shall be unlawful for any person within the United
States, or any person outside the United States if the recipient is Within the
United States-

(A) to make any call (0ther than a call made for emergency purposes
or made With the prior express consent of the called party) using any
automatic telephone dialing system or an artificial or prerecorded
voice-
(iii) to any telephone number assigned to a paging service,
cellular telephone service, specialized mobile radio service, or

other radio common carrier service, or any service for Which
the called party is charged for the call; . . .

26. v The TCPA, 47 U.S.C. §227(b)(3), further provides:

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 5 of 11 Page|D #:5

Private right of action.

A person or entity may, if otherwise permitted by the laws or rules of court
of a State, bring in an appropriate court of that State-

(A) an action based on a violation of this subsection or the regulations
prescribed under this subsection to enjoin such violation,

(B) an action to recover for actual monetary loss from such a
violation, or to receive $500 in damages for each such violation,
whichever is greater, or
(C) both such actions.
If the Court finds that the defendant Willfully or knowingly violated this
subsection or the regulations prescribed under this subsection, the court
may, in its discretion, increase the amount of the award to an amount equal
to not more than 3 times the amount available under the subparagraph (B) of
this paragraph.
27. Defendants violated the TCPA by using equipment that placed automated calls to
plaintiff and other members of the putative class’ cell phones
28. Plaintiff and each class member is entitled to statutory damages
29. Plaintiff and the putative class members suffered actual damages in the form of
monies paid to receive the unsolicited, automated robocalls and their statutory right of privacy
was invaded.
30. Defendants violated the TCPA even if their actions were only negligent
3 l. l Defendants should be enjoined from committing similar violations in the future.
CLASS ALLEGATIONS
32. Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date four years prior to the filing of this

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 6 of 11 Page|D #:6

action (28 U.S.C. §1658), (c) received calls on a cellular telephone from or on behalf of
Automobile Club of Southern California or The American Automobile Association
(Incorporated) (d) placed using an automated dialer or artificial or prerecorded voice.
l 33. The class is so numerous that joinder of all members is impractical. Plaintiff
alleges on information and belief that there are more than 40 members of the class
34. l There are questions of law and fact common to the class that predominate over
any questions affecting only individual class members The predominant common questions
include:
a. Whether defendants engaged in a pattern of using automated equipment to
place phone calls to cellular telephones;
b. The manner in which defendants compiled or obtained their list of
telephone numbers;
c. Whether defendants obtained the consent of the called parties;
d. Whether defendants thereby violated the TCPA.
35. ‘ Plaintiff will fairly and adequately protect the interests of the class Plaintiff
has retained counsel experienced in handling class actions and claims involving unlawful
business practices Neither plaintiff nor plaintiff’s counsel have any interests which might cause
them not to vigorously pursue this action.
36. Plaintiff’s claims are typical of the claims of the class.members. All are based on
the same factual and legal theories
37. A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

Case: 1:18-cv-'O7672 Document #: 1 Filed: 11/19/18 Page 7 of 11 Page|D #:7

separate claims against defendants is small because it is not economically feasible to bring
individual actions

38. Several courts have certified class actions under the TCPA. Telephone call and
text message cases include: Meyer v. Portfolz`o Recovery Associales, LLC, 707 F.3d 1036 (9th b
Cir. 2012); Manno v. Healthcare Revenue Recovery Group, LLC, 289 F.R.D. 674 (S.D.Fla.
2013); Mitchem v lllinois Colleclion Serv., 271 F.R.D. 617 (N.D.Ill. 2011); Balbarz`n v. North
Star Capital Acquisitz`on, LLC,, 10 C 1846, 2011 U.S. Dist. LEXIS 686 (N.D. Ill., Jan. 5, 2011),
later opinion, 2011 U.S. Dist. LEXIS 5763 (N.D.lll., Jan. 21, 2011), later opinion, 2011 U.S.
Dist. LEXIS 58761 (N.D. Ill., June 1, 2011); Lo v. Oxnara’ European Motors, LLC, llCV1009
JLS (MDD), 2012 U.S. Dist. LEXIS 73983 (S.D.Cal., May 29, 2012); Sadowski v. Mea'] Online,
LLC, 07 C 2973, 2008 U.S. Dist. LEXIS 41766 (N.D.lll., May 27, 2008); CE Design Ltd. v Cy's
Cmbhouse ]\70rth, In'c., 259 F.R.D. 135 (N.D.lll. 2009); Targz`n Sign Sys. v Preferred
Chz`ropractic Ctr., Ltd., 679 F. Supp. 2d 894 (N.D.lll. 2010); Garrett v. Ragle Dental Lab, Inc.,
10 C 1315, 2010 U.S. Dist. LEXIS 108339, 2010 WL 4074379 (N.D.Ill., Oct. 12, 2010);
Hl`nman v. M & MRental Ctr., 545 F.Supp. 2d 802 (N.D.Ill. 2008); Clearbrook v. Roojlifters,
LLC, 08 C 3276, 2010 U.S. Dist. LEXIS 72902 (N.D. Ill. July 20, 2010) (Cox, M.J.); G.M Sz`gn,
Inc. v. Group C Communs., Inc., 08 C 4521, 2010 U.S. Dist. LEXIS 17843 (N.D. Ill. Feb. 25,
2010); Holtzman v. Turza, 08 C 2014, 2009 U.S. Dist. LEXIS 95620 (N.Dilll., Oct. 14, 2009);
Kavu, Inc. v. Omnz'pak Corp., 246 F.R.D. 642 (W.D.Wash. 2007); Display South, Inc. v. Express
Computer Supply, Inc., 961 So.2d 451, 455 (La. App. lsrCir. 2007); Display South, Inc. v.
Graphics Ho'use Sports Promotions, Inc., 992 So. 2d 510 (La. App. 151 Cir. 2008); Lampkin v.

GGH, Inc., 146 P.3d 847 (Ok. App. 2006); ESI Ergonomic SOIutions, LLC v. UnitedArtists

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 8 of 11 Page|D #:8

l Theatre Circuit, Inc., 203 Ariz. (App.) 94, 50 P.3d 844 (2002); Core Funa'ing Group, LLC v.
Young, 792 N.E.2d 547 (lnd.App. 2003); Critchfz`eld Physz`cal Therapy v. Taranto Group, Inc.,
293 Kan. 285; 263 P.3d 767 (2011); Karen S. Little, L.L.C. v. Drury Inns. Inc., 306 S.W.3d 577
v(l\/Io. App. 2010); Travel 100 Group, Inc. v. Empire Cooler Servz'ce, lnc., 03 CH 14510 (Cook
Co. Cir. Ct., Oct. 19, 2004); Rawson v. C.P. Parmers LLC, 03 CH 14510 (Cook Co. Cir. Ct.,
Sept. 30, 2005); Nz`cholson v. Hooters of Augusta, lnc., 245 Ga.App. 363, 537 S.E.2d 468 (2000).

39. Management of this class action is likely to present significantly fewer difficulties
that those presented in many class actions, e.g. for securities fraud.

WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class and against defendants for:

a. Statutory damages;

b. An injunction against further violations;

c. Costs of suit; and

d. Such other or further relief as the Court deems just and proper.

COUNT II - ILLINOIS CONSUMER FRAUD ACT
40. Plaintiff incorporates paragraphs 1-23.
41. Defendants engaged in unfair acts and practices, in violation of ICFA § 2, 815
ILCS 505/2, by phoning automated robocalls to plaintiff Scott Dolemba’s cell phone.
42. Defendants conduct is contrary to public policy, as set forth in the TCPA.
43. Plaintiff suffered damages as a result of receipt of the calls Plaintiff’ s phone was
also unusable for the duration of the alleged robocalls Plaintiff’s statutory right of privacy was

invaded.

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 9 of 11 Page|D #:9

44. Defendants engaged in such conduct in the course of trade and commerce.
45. Defendants should be enjoined from committing similar violations in the future.
CLASS ALLEGATIONS

46. Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of
a class, consisting of (a) all persons with phone numbers in lllinois area codes (b) who, on or
after a date three years prior to the filing of this action, (c) received calls on a cellular telephone
from or on behalf of Defendants Automobile Club of Southern California or The American
Automobile Association (Incorporated) (d) placed using an automated dialer or artificial or
prerecorded voice.
47. The class is so numerous that joinder of all members is impractical. Plaintiff
alleges on information and belief that there are more than 40 members of the class
48. There are questions of law and fact common to the class that predominate over
any questions affecting only individual class members The predominant common questions
include:
a. Whether defendants engaged in a pattern of using automated equipment to
place phone calls to cellular telephones;
b. The manner in which defendants compiled or obtained their list of
telephone numbers;
c. Whether defendants obtained the consent of the called parties;
d. Whether defendants thereby violated the ICFA.
49. Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has .

retained counsel experienced in handling class actions and claims involving unlawful business

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 10 of 11 Page|D #:10

practices Neither plaintiff nor plaintiffs counsel have any interests which might cause them not
to vigorously pursue this action.

50. Plaintiff’ s claims are typical of the claims of the class members All are based on
the same factual and legal theories

51. A class action is the superior method for the fair and efficient adjudication of this
controversy. The interest of class members in individually controlling the prosecution of
separate claims against defendants is small because it is not economically feasible to bring
individual actions

52. Management of this class action is likely to present significantly fewer difficulties
that those presented in many class actions, e.g. for securities fraud.

WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class and against defendants for:

a. Actual damages;

b. An injunction against further violations;

c. Attorney’s fee, litigation expenses and costs of suit;

d. » Such other or further relief as the Court deems just and proper.

s/ Daniel A. Edelman
Daniel A. Edelman

Daniel A. Edelman

Cathleen M. Combs

Heather Kolbus

EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500

Chicago, Illinois 60603

(312) 739-4200

(312) 419-0379 (FAX)

10

Case: 1:18-cv-O7672 Document #: 1 Filed: 11/19/18 Page 11 of 11 Page|D #:11

NOTICE OF LIEN AND ASSIGNMENT

Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount
as a court awards All rights relating to attorney’s fees have been assigned to counsel.

s/ Daniel A. Edelman
Daniel A. Edelman

Daniel A. Edelman

Cathleen M. ‘Combs

Heather Kolbus

EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500

Chicago, lllinois 60603

(312) 739-4200

(312) 419-0379 (FAX)

11

